Citation Nr: 1442784	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to February 1990 and from September 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013, and a copy of the hearing transcript is of record.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's obstructive sleep apnea began during active military service.


CONCLUSION OF LAW

The Veteran likely has obstructive sleep apnea that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his diagnosed obstructive sleep apnea (OSA) was incurred during his last period of active service from September 2004 to July 2005.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the evidence establishes a present disability.  Specifically, sleep studies conducted in March and June of 2010 resulted in diagnoses of moderate obstructive sleep apnea (OSA). 

Next, the evidence suggests that the Veteran suffered symptoms of sleep apnea during service.  In addition to his own hearing testimony regarding daytime fatigue during service, the record contains written statements from witnesses who served with the Veteran, confirming that they witnessed symptoms of snoring and cessation of breathing.  Additionally, the Veteran's mother and former wife both submitted statements asserting that they did not witness symptoms of sleep apnea prior to the Veteran's deployment.  Finally, the record contains both a lay statement and hearing testimony from the Veteran's current wife, a medical technician who noted the Veteran's excessive snoring and cessation of breathing since they began seeing each other around August 2008.

Although the available service treatment records do not document symptoms of sleep apnea, the lay evidence makes it at least as likely as not that symptoms were present during his period of service from September 2004 to July 2005.  This evidence satisfies the second requirement to establish service connection.

Finally, the Veteran's private physician has opined in March 2011 and May 2014 that it was more likely than not that the Veteran's OSA began during service.  The physician reasoned that the statements from fellow soldiers and the Veteran's ex-wife and mother demonstrate that it is more likely than not that he did not suffer OSA prior to service and that he began suffering from OSA during his period of military deployment.  In contrast, the Veteran underwent a general examination with a VA physician's assistant in July 2010, and this examiner opined that the Veteran's OSA was less likely due to any event in service or any environmental factor in the Middle East, and was most likely due to body habitus.  

In weighing the probative value of these opinions, the Board notes that the VA opinion was made prior to the submission of lay statements showing that the Veteran had symptoms typical of sleep apnea during service.  On the other hand, the private opinion fully considered this lay evidence but does not appear to address the absence of treatment for symptoms of sleep apnea in service.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  As such, no one opinion is any more probative than the other.  The evidence is consequently in relative equipoise as to the question of nexus.  Accordingly, the claim is granted.


ORDER

Service connection for obstructive sleep apnea is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


